DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
JP2016213666		KAORU et al.		December 15, 2016	
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2016213666.  
With regards to claim 1, the JP2016213666 reference discloses the utilization of an electroacoustic transducer for producing sound in a fluid medium, comprising: a hybrid piezoelectric disk, the hybrid piezoelectric disk comprising: a thin disk portion; and a plurality of diced (141, page 7, line 22) element portions, the thin disk portion and the plurality of diced element portions being formed from a unitary (Fig. 10) piezoceramic material (130, page 7, line 
 With regards to claim 2, the JP2016213666 reference discloses the utilization of an epoxy (150, page 8, line 10) filling the grooves.
With regards to claim 3, the JP2016213666 reference discloses the utilization of electrodes (page 4, line 44) and beamforming (10, page 7, lines 36-38).
With regards to claim 4, the JP2016213666 reference discloses the utilization of glass-copper based conductive material (page 8, lines 42-48).
With regards to claim 5, the JP2016213666 reference discloses the utilization of beamforming (10, page 7, lines 36-38).
With regards to claim 6, the JP2016213666 reference discloses the thin disk portion comprises an aspect ratio less than unity and a diced element portion of the plurality of diced element portions comprises an aspect ratio greater than unity (Fig. 10).
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Dan.Pihulic@uspto.gov
Primary Examiner, Art Unit 3645